[img1.jpg]


 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of April __, 2007 by BMB
Munai, Inc., a Nevada corporation (the “Employer”), and
__________________________, an individual resident in
____________________________ (the “Executive”).

 

RECITALS

 

The Employer and the Executive desire the Executive’s employment with the
Employer, and the Executive wishes to accept such employment, upon the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1. DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

 

“Agreement”--this Employment Agreement as amended from time to time.

 

“Basic Compensation”--Salary and Benefits.

 

“Benefits”--as defined in Section 3.1(B).

 

“Board of Directors”--the board of directors of the Employer.

 

“Confidential Information”--any and all:

 

 

1

 

--------------------------------------------------------------------------------



 

(A) trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information, and any other
information, however documented, that is a trade secret within the meaning of
the Utah’s Uniform Trade Secrets Act, Title 13 Chapter 24; and

 

(B) information concerning the business and affairs of the Employer (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials, however documented); and

 

(C) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

 

“disability”--as defined in Section 6.2.

 

“Effective Date”--the date stated in the first paragraph of the Agreement.

 

“Employee Invention”--any idea, invention, technique, modification, process, or
improvement (whether patentable or not), any industrial design (whether
registerable or not), any mask work, however fixed or encoded, that is suitable
to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any way to, or is useful in any manner in, the business then being
conducted or proposed to be conducted by the Employer, and any such item created
by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.

 

“Employment Period”--the term of the Executive’s employment under this
Agreement.

 

“extraordinary event”--as defined in Section 6.5.

 

“Fiscal Year”--the Employer’s fiscal year, as it exists on the Effective Date or
as changed from time to time.

 

“for cause”--as defined in Section 6.3.

 

“for good reason”--as defined in Section 6.4.

 

2

 

--------------------------------------------------------------------------------



 

“Incentive Compensation”--as defined in Section 3.2.

 

“person”--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.

 

“Post-Employment Period”--as defined in Section 8.2(D).

 

“Proprietary Items”--as defined in Section 7.2(A)(iv).

 

“Salary”--as defined in Section 3.1(A).

 

2. EMPLOYMENT TERMS AND DUTIES

 

2.1 EMPLOYMENT

 

The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.

 

2.2 TERM

 

Subject to the provisions of Section 6, the term of the Executive’s employment
under this Agreement will be one (1) year, beginning on the Effective Date and
ending on the anniversary of the Effective Date. The Term will continue for two
(2) consecutive one-year periods after the initial term unless terminated by
either party before the beginning of a renewal term.

 

2.3 DUTIES

 

The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors or Chief Executive Officer, and will serve
as ______________________ of the Employer. The Executive will devote his entire
business time, attention, skill, and energy exclusively to the business of the
Employer, will use his best good faith efforts to promote the success of the
Employer’s business, and will cooperate fully with the Board of Directors in the
advancement of the best interests of the Employer. Nothing in this Section 2.3,
however, will prevent the Executive from engaging in additional activities in
connection with personal investments and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. If the Executive
is elected as a director of the Employer or as a director or officer of any of
its affiliates, the Executive will fulfill his duties as such director or
officer without additional compensation.

 

3

 

--------------------------------------------------------------------------------





3. COMPENSATION

 

3.1 BASIC COMPENSATION

 

(A) Salary. The Executive will be paid an annual salary of $_____________,
subject to adjustment as provided below (the “Salary”), which will be payable in
equal periodic installments according to the Employer’s customary payroll
practices, but no less frequently than monthly. The Salary will be reviewed by
the Board of Directors Compensation Committee not less frequently than annually,
and may be adjusted upward or downward in the sole discretion of the Board of
Directors Compensation Committee, but in no event will the Salary be less than
$______________ per year. The annual salary of $____________ shall be a net,
payable to the executive, with payment made in the Republic of Kazakhstan. All
taxes and dues required under the applicable laws of Kazakhstan will be the
responsibility of BMB Munai, Inc.

 

(B) Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical, and other employee benefit plans of the Employer
that may be in effect from time to time, to the extent the Executive is eligible
under the terms of those plans (collectively, the “Benefits”).

 

3.2 INCENTIVE COMPENSATION

 

Executive shall be eligible on the Board of Directors’ sole discretion for
performance bonuses in accordance with terms specified by the Board of
Directors.

 

4. FACILITIES AND EXPENSES

 

The Employer will furnish the Executive office space, equipment, supplies, and
such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Executive’s duties under this Agreement.
The Executive must file expense reports with respect to such expenses in
accordance with the Employer’s policies.

 

5. VACATIONS AND HOLIDAYS

 

The Executive will be entitled to twenty-eight (28) days of vacation each Term
in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. Vacation must be taken by the Executive at
such time or times as approved by the Chairman of the Board or Chief Executive
Officer. The Executive will also be entitled to the paid holidays and other paid
leave set forth in the Employer’s policies. Vacation days and holidays during
any Term that are not used by the Executive during such Term may not be used in
any subsequent Term.

 

4

 

--------------------------------------------------------------------------------





6. TERMINATION

 

6.1 EVENTS OF TERMINATION

 

The Employment Period, the Executive’s Basic Compensation and Incentive
Compensation, and any and all other rights of the Executive under this Agreement
or otherwise as an employee of the Employer will terminate (except as otherwise
provided in this Section 6):

 

(A) upon the death of the Executive;

 

(B) upon the disability of the Executive (as defined in Section 6.2) immediately
upon notice from either party to the other;

 

(C) for cause (as defined in Section 6.3), immediately upon notice from the
Employer to the Executive, or at such later time as such notice may specify; or

 

(D) for good reason (as defined in Section 6.4) upon not less than thirty days’
prior notice from the Executive to the Employer.

 

(E) upon the happening of an extraordinary event (as defined in Section 6.5)
unless the Executive shall otherwise agree in writing with the Employer.

 

6.2 DEFINITION OF DISABILITY

 

For purposes of Section 6.1, the Executive will be deemed to have a “disability”
if, for physical or mental reasons, the Executive is unable to perform the
Executive’s duties under this Agreement for 120 consecutive days, or 180 days
during any twelve month period, as determined in accordance with this
Section 6.2. The disability of the Executive will be determined by a medical
doctor selected by written agreement of the Employer and the Executive upon the
request of either party by notice to the other. If the Employer and the
Executive cannot agree on the selection of a medical doctor, each of them will
select a medical doctor and the two medical doctors will select a third medical
doctor who will determine whether the Executive has a disability. The
determination of the medical doctor selected under this Section 6.2 will be
binding on both parties. The Executive must submit to a reasonable number of
examinations by the medical doctor making the determination of disability under
this Section 6.2, and the Executive hereby authorizes the disclosure and release
to the Employer of such determination and all supporting medical records. If the
Executive is not legally competent, the Executive’s legal guardian or duly
authorized attorney-in-fact will act in the Executive’s stead, under this
Section 6.2, for the purposes of submitting the Executive to the examinations,
and providing the authorization of disclosure, required under this Section 6.2.

 

5

 

--------------------------------------------------------------------------------





6.3 DEFINITION OF “FOR CAUSE”

 

For purposes of Section 6.1, the phrase “for cause” means:

 

(A) the Executive’s breach of this Agreement;

 

(B) the Executive’s failure to adhere to any written Employer policy if the
Executive has been given a reasonable opportunity to comply with such policy or
cure his failure to comply (which reasonable opportunity must be granted during
the ten-day period preceding termination of this Agreement);

 

(C) the appropriation (or attempted appropriation) of a material business
opportunity of the Employer, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Employer;

 

(D) the misappropriation (or attempted misappropriation) of any of the
Employer’s funds or property; or

 

(E) the conviction of, the indictment for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or any other crime with respect to which imprisonment is a
possible punishment.

 

6.4 DEFINITION OF “FOR GOOD REASON”

 

For purposes of Section 6.1, the phrase “for good reason” means any of the
following:

 

(A) The Employer’s material breach of this Agreement;

 

(B) the assignment of the Executive without his consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties at the Effective
Date; or

 

(C) the relocation of the Employer’s principal executive offices outside the
Republic of Kazakhstan; or

 

(D) the requirement by the Employer that the Executive be based anywhere other
than the Employer’s principal executive offices, in either case without the
Executive’s consent.

 

6

 

--------------------------------------------------------------------------------





6.5 DEFINITION OF “EXTRAORDINARY EVENT”

 

For purposes of Section 6.1, the phrase “extraordinary event” means any
consolidation or merger of the Employer or any of its subsidiaries with another
person, or any acquisition of the Employer or any of its subsidiaries by any
person or group of persons, acting in concert, equal to thirty percent (30%) or
more of the outstanding stock of the Employer or any of its subsidiaries, or the
sale of all or substantially all of the assets of the Employer or any of its
subsidiaries.

 

6.6 TERMINATION PAY

 

Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Executive (or, in the event of his death, his designated beneficiary
as defined below) only such compensation as is provided in this Section 6.6, and
in lieu of all other amounts and in settlement and complete release of all
claims the Executive may have against the Employer. For purposes of this Section
6.6, the Executive’s designated beneficiary will be such individual beneficiary
or trust, located at such address, as the Executive may designate by notice to
the Employer from time to time or, if the Executive fails to give notice to the
Employer of such a beneficiary, the Executive’s estate. Notwithstanding the
preceding sentence, the Employer will have no duty, in any circumstances, to
attempt to open an estate on behalf of the Executive, to determine whether any
beneficiary designated by the Executive is alive or to ascertain the address of
any such beneficiary, to determine the existence of any trust, to determine
whether any person or entity purporting to act as the Executive’s personal
representative (or the trustee of a trust established by the Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.

 

(A) Termination by the Executive for Good Reason. If the Executive terminates
this Agreement for good reason, the Employer will pay the Executive (i) the
Executive’s Salary for the remainder, if any, of the calendar month in which
such termination is effective and for six (6) consecutive calendar months
thereafter, and (ii) that portion of the Executive’s Incentive Compensation, if
any, for the Fiscal Year during which the termination is effective, prorated
through the date of termination. Notwithstanding the preceding sentence, if the
Executive obtains other employment prior to the end of the six months following
the month in which the termination is effective, he must promptly give notice
thereof to the Employer, and the Salary payments under this Agreement for any
period after the Executive obtains other employment will be reduced by the
amount of the cash compensation received and to be received by the Executive
from the Executive’s other employment for services performed during such period.

 

(B) Termination by the Employer for Cause. If the Employer terminates this
Agreement for cause, the Executive will be entitled to receive his Salary only
through the date such termination is effective, but will not be entitled to any
Incentive Compensation for the Fiscal Year during which such termination occurs
or any subsequent Fiscal Year.

 

(C) Termination upon Disability. If this Agreement is terminated by either party
as a result of the Executive’s disability, as determined under Section 6.2, the
Employer will pay the Executive his

 

7

 

--------------------------------------------------------------------------------



Salary through the remainder of the calendar month during which such termination
is effective and for the lesser of (i) six (6) consecutive months thereafter, or
(ii) the period until disability insurance benefits commence, if any, under
disability insurance coverage furnished by the Employer or the Executive.

 

(D) Termination upon Death. If this Agreement is terminated because of the
Executive’s death, the Executive will be entitled to receive his Salary through
the end of the calendar month in which his death occurs, and that part of the
Executive’s Incentive Compensation, if any, for the Fiscal Year during which his
death occurs, prorated through the end of the calendar month during which his
death occurs.

 

(E) Termination upon Extraordinary Event. If this agreement is terminated due to
an extraordinary event (as defined in Section 6.5), the Executive will be
entitled to receive a severance payment from the Employer as follows:

 

Completed Years of Employment  

 

Service with the Employer

Severance Amount

Less than one (1) year

10% of Basic Compensation Salary

At least one (1) year but less than two (2) years

150% of Basic Compensation Salary

More than two years

299% of Basic Compensation Salary

 

(F) Benefits. The Executive’s accrual of, or participation in plans providing
for, the Benefits will cease at the effective date of the termination of this
Agreement, provided however, the Executive will be entitled to accrued Benefits
pursuant to such plans as provided in such plans or grants thereunder. The
Executive will not receive, as part of his termination pay pursuant to this
Section 6, any payment or other compensation for any vacation, holiday, sick
leave, or other leave unused on the date the notice of termination is given
under this Agreement.

 

7. NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

 

7.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

 

The Executive acknowledges that

 

(A) during the Employment Period and as a part of his employment, the Executive
will be afforded access to Confidential Information;

 

(B) public disclosure of such Confidential Information could have an adverse
effect on the Employer and its business;

 

(C) because the Executive possesses substantial technical expertise and skill
with respect to the Employer’s business, the Employer desires to obtain
exclusive ownership of each Employee Invention, and the Employer will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Employee Invention;

 

 

8

 

--------------------------------------------------------------------------------



(D) the provisions of this Section 7 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information and to provide the
Employer with exclusive ownership of all Employee Inventions.

 

7.2 AGREEMENTS OF THE EXECUTIVE

 

In consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer under this Agreement, the Executive covenants as
follows:

 

(A) Confidentiality.

 

(i) During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer or except as
otherwise expressly permitted by the terms of this Agreement.

 

(ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under Utah’s Uniform Trade Secrets Act, Title 13
Chapter 24, and any other applicable law. If any information that the Employer
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement. The Executive hereby waives any requirement that the Employer submit
proof of the economic value of any trade secret or post a bond or other
security.

 

(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Executive.

 

(iv) The Executive will not remove from the Employer’s premises (except to the
extent such removal is for purposes of the performance of the Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Employer) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

 

(B) Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. The Executive acknowledges that all of the Executive’s writing, works
of authorship and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Executive hereby assigns to the
Employer all of

 

9

 

--------------------------------------------------------------------------------



the Executive’s right, title, and interest, including all rights of copyright,
patent and other intellectual property rights, to or in such Employee
Inventions. The Executive covenants that he will promptly:

 

(i) disclose to the Employer in writing any Employee Invention;

 

(ii) assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Executive’s
right to the Employee Invention for the United States and all foreign
jurisdictions;

 

(iii) execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Employee Invention in the
United States and any foreign jurisdictions;

 

(iv) sign all other papers necessary to carry out the above obligations; and

 

(v) give testimony and render any other assistance in support of the Employer’s
rights to any Employee Invention.

 

7.3 DISPUTES OR CONTROVERSIES

 

The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

 

8. NON-COMPETITION AND NON-INTERFERENCE

 

8.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

 

The Executive acknowledges that:

 

(A) the services to be performed by him under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character;

 

(B) the Employer’s business is global in scope and its products are marketed
throughout the world;

 

(C) the Employer competes with other businesses that are or could be located in
any part of world; and

 

 

10

 

--------------------------------------------------------------------------------



(D) the provisions of this Section 8 are reasonable and necessary to protect the
Employer’s business.

 

8.2 COVENANTS OF THE EXECUTIVE

 

In consideration of the acknowledgments by the Executive, and in consideration
of the compensation and benefits to be paid or provided to the Executive by the
Employer, the Executive covenants that he will not, directly or indirectly:

 

(A) during the Employment Period, except in the course of his employment
hereunder, and during the Post-Employment Period, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Employer; provided, however, that the Executive may purchase
or otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934;

 

(B) whether for the Executive’s own account or for the account of any other
person, at any time during the Employment Period and the Post-Employment Period,
solicit business of the same or similar type being carried on by the Employer,
from any person known by the Executive to be a customer of the Employer, whether
or not the Executive had personal contact with such person during and by reason
of the Executive’s employment with the Employer;

(C) whether for the Executive’s own account or the account of any other person
(i) at any time during the Employment Period and the Post-Employment Period,
solicit, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is or was an employee of the Employer at any time
during the Employment Period or in any manner induce or attempt to induce any
employee of the Employer to terminate his employment with the Employer; or
(ii) at any time during the Employment Period and for three years thereafter,
interfere with the Employer’s relationship with any person, including any person
who at any time during the Employment Period was an employee, contractor,
supplier, or customer of the Employer; or

 

(D) at any time during or after the Employment Period, disparage the Employer or
any of its shareholders, directors, officers, employees, or agents.

 

For purposes of this Section 8.2, the term “Post-Employment Period” means the
one (1) year period beginning on the date of termination of the Executive’s
employment with the Employer.

 

If any covenant in this Section 8.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area,

 

11

 

--------------------------------------------------------------------------------



and such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Executive.

 

The period of time applicable to any covenant in this Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant.

 

The Executive will, while the covenant under this Section 8.2 is in effect, give
notice to the Employer, within ten days after accepting any other employment, of
the identity of the Executive’s employer. The Employer may notify such employer
that the Executive is bound by this Agreement and, at the Employer’s election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.

 

9. GENERAL PROVISIONS

 

9.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

 

The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief. Without limiting the Employer’s rights under this
Section 9 or any other remedies of the Employer, if the Executive breaches any
of the provisions of Section 7 or 8, the Employer will have the right to cease
making any payments otherwise due to the Executive under this Agreement.

 

9.2 COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT COVENANTS

 

The covenants by the Executive in Sections 7 and 8 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or employed
or continued the employment of the Executive. The Employer and the Executive
have independently consulted their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Employer.

 

The Executive’s covenants in Sections 7 and 8 are independent covenants and the
existence of any claim by the Executive against the Employer under this
Agreement or otherwise will not excuse the Executive’s breach of any covenant in
Section 7 or 8.

 

If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Sections 7 and 8.

 

12

 

--------------------------------------------------------------------------------



 

9.3 OFFSET

 

The Employer will be entitled to offset against any and all amounts owing to the
Executive under this Agreement the amount of any and all claims that the
Employer may have against the Executive under this Agreement.

 

9.4 REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

 

The Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both:

 

(A) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Executive; or

 

(B) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Executive is a
party or by which the Executive is or may be bound.

 

9.5 OBLIGATIONS CONTINGENT ON PERFORMANCE

 

The obligations of the Employer hereunder, including its obligation to pay the
compensation provided for herein, are contingent upon the Executive’s
performance of the Executive’s obligations hereunder.

 

9.6 WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

 

9.7 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED

 

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets

 

13

 

--------------------------------------------------------------------------------



may be transferred. The duties and covenants of the Executive under this
Agreement, being personal, may not be delegated.

 

9.8 NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when

 

(A) delivered by hand (with written confirmation of receipt),

 

(B) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or

 

(C) when received by the addressee, if sent by a nation-ally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and facsimile numbers set forth below (or to such other addresses and
facsimile numbers as a party may designate by notice to the other parties):

 

If to Employer:

 

 

Attention:

Boris Cherdabayev, Chief Executive Officer

 

BMB Munai, Inc.

 

202, Dostyk Avenue

 

Business Center Forum 4th Floor

 

Almaty, 050051, Kazakhstan

 

Facsimile No.:

+7 3272 375-131

 

With a copy to:

 

 

Attention:

Ron Poulton

 

Poulton & Yordan

 

324 S. 400 W., Suite 250

 

Salt Lake City, UT 84092

 

Facsimile No.:

801-355-2990

 

 

 

14

 

--------------------------------------------------------------------------------



If to Executive:

 

 

Attention:

______________

 

______________

 

______________

 

______________

 

9.9 ENTIRE AGREEMENT; AMENDMENTS

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof. This Agreement may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

 

9.10 GOVERNING LAW

 

This Agreement will be governed by the laws of the State of Utah without regard
to conflicts of laws principles.

 

9.11 AGREE TO ARBITRATION

 

Any dispute arising under this Agreement will be resolved by final and binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). Each party waives any right to adjudicate any
dispute in any other court or forum, except that a party may seek interim relief
before the start of arbitration as allowed by the AAA Rules. The arbitration
shall be held in State of Utah, County of Salt Lake. The Parties will abide by
any decision in the arbitration and any court having jurisdiction may enforce
it. The Parties submit to any court of general jurisdiction in the County of
Salt Lake, State of Utah to compel or confirm an arbitration award. The Parties
agree to accept service of process in accordance with the AAA Rules.

 

The prevailing party is entitled to reasonable costs of arbitration, including
reasonable attorneys fees and interest. In the event a party fails to proceed
with arbitration, challenges the arbitrator’s award, or fails to comply with the
arbitrator’s award, the other party is entitled to costs of suit, including
reasonable attorney fees for having to compel arbitration or defend or enforce
the award.

 

16

 

--------------------------------------------------------------------------------



9.12 JURISDICTION

 

Any action or proceeding seeking to enforce arbitration under Section 9.11 or
enforce any arbitration award under Section 9.11, may be brought against either
of the parties in the courts of the State of Utah, County of Salt Lake, or, if
it has or can acquire jurisdiction, in the United States District Court for the
District of Utah, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on either
party anywhere in the world.

 

9.13 SECTION HEADINGS, CONSTRUCTION

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

9.14 SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

9.15 COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

EMPLOYER:

 

___________________________________________________

By:

 

EXECUTIVE:

 

____________________________________________________

By:

 

 

17

 

 